DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
The applicant has argued, see page 9, lines 7-20, that Durdin teaches an end-suction pump with the suction located opposite the motor, Horley teaches a surface pump assembly with a suction located proximate the motor, there is no motivation to modify the end-suction pump of Durdin to have multiple stages since Durdin discloses duplex pumps, and the modification of the pump of Durdin in view of Horley’s multistage pump would require significant modifications – particularly given the placement of the priming module.
	The examiner respectfully disagrees. First, the fact that Durdin discloses an alternate embodiment having duplex pumps (which was not referred to in the rejection) does not preclude modifying the first embodiment to have multiple stages. Durdin explicitly states modifications of the invention are possible without departing from the spirit of the invention (column 6, lines 31-32). The motivation to add the plurality of stages was to further increase the pressure of the working fluid by performing more pumping through the additional stages (page 6-7 of the previous Office action). Second, the examiner acknowledges that modifying the pump of Durdin by adding a plurality of stages as taught by Horley would extend the length of the pump and re-locate the priming module further from the discharge portion, however such modifications are not beyond the abilities of one having ordinary skill in the art. Horley teaches multistage pumps are well known in the art. Even when modifying the pump of Durdin with the teachings of Horley, the priming module would still be adjacent and upstream of the first stage of the pump. 
The applicant’s arguments, see page 10, lines 8-12, with respect to the rejection(s) of claim(s) 1, 11, and 21 under 35 USC 103 have been fully considered and are persuasive. Specifically, neither Horley nor Durdin teach a shaft assembly that extends from the motor through the discharge of the pump. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 2004/0067133 to Ishigaki. Ishigaki teaches a pump having a discharge portion downstream of the final stage such that the shaft extends from the motor, through the discharge, and to the pump stage. 
	The applicant has argued, see page 10, lines 13-22, that because neither Horley nor Durdin teaches a shaft assembly that extends through the discharge, there would be no basis for incorporating a shaft seal module in the discharge to prevent against high pressure fluid being released around the shaft assembly and pump discharge. The examiner respectfully disagrees. First, as explained in the previous Office action, when modifying the pump of Durdin by adding the shaft seal module of Horley, the seal assembly would be added between the motor and flow path – which is where the discharge is located (see page 9 of the previous Office action). Second, regarding the pressure, the claims do not state the seal module is configured to prevent a high pressure fluid from being released. The applicant referred to paragraph 17 of their specification, however the limitation was not included in any of the claims. The applicant is arguing for limitations which are not in the claims. Furthermore, even if the claims recited such a limitation, when the seal assembly of Horley is added to the pump of Durdin, the seal would be required to prevent leakage of a high pressure fluid since the seal assembly would be positioned between the motor and flow path (which is where the discharge is located). The applicant argued Horley teaches using a low pressure shaft seal, however Horley teaches using “any suitable seal assembly” to protect the shaft as long as the seal is capable of sealing the flow path from the atmosphere. A seal assembly capable of preventing high pressure fluid from leaking toward the motor would also be included in the teachings of Horley. 
	The cancellation of claims 5 and 14 have overcome the previous drawing objections. The corrections to the claims are noted with appreciation, the objections to the claims have been withdrawn.
	The applicant’s arguments regarding the objection to the specification, see page 7, lines 12-16, has been considered and is persuasive. The objection has been withdrawn. 
	The applicant has stated, see page 7, lines 17-21, that a replacement sheet for Figure 1 was provided to address the missing reference number 100, however a replacement drawing was not provided. No amended drawings were. Accordingly, the objection to the specification will be maintained.



Claims Status
	Claims 1-4, 9-13, 15-16, and 20 are currently pending. Claims 6-8 and 17 are currently withdrawn. 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted March 28, 2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
Paragraph 13, lines 1-2 state a horizontal pumping system 100 is seen in Figure 1. However, the reference number 100 is in Figure 2 and not in Figure 1. The specification should be amended to accurately describe the drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10, line 2 introduces “a shaft assembly” however claim 10 depends from claim 1 which was amended to introduce “a shaft assembly”. It is unclear if claim 10 is introducing a new “shaft assembly” or referring to the previous “shaft assembly”. Further, claim 10, lines 2 and 3 also recites “the shaft assembly”, and if the “shaft assemblies” of claims 1 and 10 are different, then it is unclear to which “shaft assembly” the limitation refers. For the purpose of examination, claim 10 will be treated as referring to the same shaft assembly as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10, as far as claim 10 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin in view of US 9,366,240 to Horley and in further view of US 2004/0067133 to Ishigaki.
In Reference to Claim 1
Durdin teaches:
	A horizontal pumping system comprising:
	a motor (12);
	a pump (14) driven by the motor, wherein the pump comprises:
		a discharge (17) on a first end (above the pump in Figure 1) of the pump;
		a suction end (not numbered, inlet side of pump 14) on a second end (left side of the pump 14 in Figure 1) of the pump, wherein the discharge is between the suction end and the motor; and
		a stage (impeller in pump 14) between the suction end and the discharge; 
a shaft assembly (not numbered, extends from pump stage through shaft coupling 15 to the motor) extending from the motor to the stage; and
	a priming module (coupling 18, components within housing 20 and housing 42, and vacuum device 52) (see column 1, line 48 through column 2, line 40 and Figure 1).

    PNG
    media_image1.png
    498
    767
    media_image1.png
    Greyscale

Durdin fails to teach:
	The pump comprises a plurality of stages, the shaft assembly extends through the discharge into the plurality of stages, and a shaft seal assembly, wherein the shaft seal module is connected to the discharge of the pump and wherein the shaft assembly passes through the shaft seal module.
Horley teaches:
	A horizontal pumping system (100) comprising a motor (120) and a pump (110) comprising a discharge (126), a suction end (127), and plurality of stages (150) between the suction end and the discharge (see column 2, lines 49-64, column 3, lines 30-33 and Figure 1).
Ishigaki teaches:
	A pump assembly (1) comprising a shaft assembly (5) extending from a motor (7) through a discharge (11) into a stage (2), and a shaft seal module (11a), wherein the shaft seal module is connected to the discharge of the pump and wherein the shaft assembly passes through the shaft seal module (see paragraphs 61-64 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin by adding a plurality of stages to the pump as taught by Horley as both references are directed to horizontal pumps which pressurize a working fluid, and for the purpose of further increasing the pressure of the fluid by additional pumping, and
It would have been obvious to further modify the pumping system of Durdin by re-shaping the discharge with a diffuser such that the discharge is downstream of the pump stage and the shaft assembly extends through the discharge into the plurality of stages and adding a shaft seal module connected to the discharge such that the shaft assembly passes through the shaft seal module as taught by Ishigaki as both reference are directed to horizontal pumps which pressurize a working fluid, and for the purpose of reducing vibrations in the diffuser (paragraph 144 of Ishigaki) and protecting the motor from leakage along the shaft. 
In Reference to Claims 2 and 3#
Durdin as modified by Horley and Ishigaki teaches:
	The horizontal pumping system of claim 1, wherein the priming module comprises a dry priming module; wherein the dry priming module comprises:
	a priming valve (35 of Durdin) positioned near the suction end (see column 2, lines 41-46 of Durdin);
	a vacuum generator (52, see column 2, lines 38-40 of Durdin) connected to the priming valve; and
	a check valve (not numbered, seen in discharge pipe 17 in Figure 1, see column 2, lines 6-7 of Durdin) positioned near the discharge end (see Figures 1 and 2 of Durdin).
In Reference to Claim 4#
Durdin as modified by Horley and Ishigaki teaches:
	The horizontal pumping system of claim 3, wherein the vacuum generator comprises a vacuum pump (column 2, lines 38-40 of Durdin).
In Reference to Claim 10#
Durdin as modified by Horley and Ishigaki teaches:
	The horizontal pumping system of claim 1, wherein the horizontal pumping system further comprises the shaft assembly, and wherein the shaft assembly is driven by the motor and wherein each impeller of the plurality of stages is connected to the shaft assembly.

Claims 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin as modified by US 9,366,240 to Horley and US 2004/0067133 to Ishigaki as applied to claim 1 above, and further in view of US 10,151,315 to Gahlot.
In Reference to Claim 9
Durdin as modified by Horley and Ishigaki teaches:
	The horizontal pumping system of claim 1, wherein each of the plurality of stages comprises:
	an impeller (144 of Horley); and
	a diffuser (142 of Horley) that encases the impeller (see Figure 3 of Horley).
Durdin as modified by Horley and Ishigaki fails to teach:
	Each diffuser is an independent pressure vessel.
Gahlot teaches:
	A horizontal pumping system (100) wherein a pump stage (110) has an impeller (122) and a diffuser (120) and wherein the diffuser is an independent pressure vessel (see column 3, lines 24-35 and Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal pumping system of Durdin as modified by Horley and Ishigaki by forming each diffuser in an independent pressure vessel as taught by Gahlot as both references are directed to horizontal pumping systems, and for the purpose of being able to size the diffuser without restriction from an external housing (column 3, lines 34-35 of Gahlot).
In Reference to Claim 11
Durdin teaches:
	A horizontal pumping system comprising:
	a motor (12);
	a pump (14) driven by the motor, wherein the pump comprises:
		a discharge (17) on a first end (above the pump in Figure 1) of the pump;
		a suction end (not numbered, inlet side of pump 14) on a second end (left side of the pump 14 in Figure 1) of the pump, wherein the discharge is between the suction end and the motor; and
		a stage (impeller in pump 14) between the suction end and the discharge; wherein the stage has an impeller (not shown, within pump 14); 
a shaft assembly (not numbered, extends from pump stage through shaft coupling 15 to the motor), wherein the shaft assembly is driven by the motor and wherein the impeller is connected to the shaft assembly; and
	a priming module (coupling 18, components within housing 20 and housing 42, and vacuum device 52), wherein the priming module is configured to supply liquid to the suction end of the pump (see column 1, line 48 through column 2, line 40 and annotated Figure 1 with the rejection of claim 1 above).	
Durdin fails to teach:
	The pump comprises a plurality of stages, wherein each of the plurality of stages comprises a diffuser, wherein each diffuser is an independent pressure vessel, the shaft assembly extends through the discharge, and a shaft seal assembly, wherein the shaft seal module is connected to the discharge of the pump and wherein the shaft assembly passes through the shaft seal module.
Horley teaches:
	A horizontal pumping system (100) comprising a motor (120) and a pump (110) comprising a discharge (126), a suction end (127), and plurality of stages (150) between the suction end and the discharge, wherein each of the plurality of stages comprises a diffuser (142) and an impeller (144) (see column 2, lines 49-64, column 3, lines 30-33 and Figure 1).
Ishigaki teaches:
	A pump assembly (1) comprising a shaft assembly (5) extending from a motor (7) through a discharge (11) into a stage (2), and a shaft seal module (11a), wherein the shaft seal module is connected to the discharge of the pump and wherein the shaft assembly passes through the shaft seal module (see paragraphs 61-64 and Figure 1).
Gahlot teaches:
	A horizontal pumping system (100) wherein a pump stage (110) has an impeller (122) and a diffuser (120) and wherein the diffuser is an independent pressure vessel (see column 3, lines 24-35 and Figure 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin by adding a plurality of stages to the pump, each stage having an impeller and a diffuser as taught by Horley as both references are directed to horizontal pumps which pressurize a working fluid, and for the purpose of further increasing the pressure of the fluid by additional pumping, 
It would have been obvious to further modify the pumping system of Durdin as modified by Horley by re-shaping the discharge such that the discharge is downstream of the pump stage and the shaft assembly extends through the discharge into the plurality of stages and adding a shaft seal module connected to the discharge such that the shaft assembly passes through the shaft seal module as taught by Ishigaki as both reference are directed to horizontal pumps which pressurize a working fluid, and for the purpose of reducing vibrations in the diffuser (paragraph 144 of Ishigaki) and protecting the motor from leakage along the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal pumping system of Durdin as modified by Horley by forming each diffuser in an independent pressure vessel as taught by Gahlot as both references are directed to horizontal pumping systems, and for the purpose of being able to size the diffuser without restriction from an external housing (column 3, lines 34-35 of Gahlot).
In Reference to Claims 15 and 16#
Durdin as modified by Horley, Ishigaki, and Gahlot teaches:
	The horizontal pumping system of claim 11, wherein the priming module comprises a dry priming module; wherein the dry priming module comprises:
	a priming valve (35 of Durdin) positioned near the suction end (see column 2, lines 41-46 of Durdin);
	a vacuum generator (52, see column 2, lines 38-40 of Durdin) connected to the priming valve; and
	a check valve (not numbered, seen in discharge pipe 17 in Figure 1, see column 2, lines 6-7 of Durdin) positioned near the discharge end (see Figures 1 and 2 of Durdin).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin as modified by US 9,366,240 to Horley, US 2004/0067133 to Ishigaki, and US 10,151,315 to Gahlot as applied to claim 11 above, and further in view of US 9,458,863 to Bergamini.
In Reference to Claim 12
Durdin as modified by Horley, Ishigaki, and Gahlot teaches:
	The horizontal pumping system of claim 11, comprising the plurality of stages.
Durdin as modified by Horley, Ishigaki, and Gahlot fails to teach:
	The plurality of stages comprises one or more radial flow stages and one or more mixed flow stages.
Bergamini teaches:
	A horizontal pumping system (80) comprising a plurality of stages (86a-86f), wherein the plurality of stages comprises one or more radial flow stages (86e, 86f) and one or more mixed flow stages (86c, 86d) (see column 5, line 64 through column 6, line 23 and Figure 7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin as modified by Horley, Ishigaki, and Gahlot by forming one or more stages of the plurality of stages as radial flow stages and forming one or more stages as mixed flow stages as taught by Bergamini as both references are directed to horizontal pumping systems, and which would yield predictable results. In this case, the predictable result would be a plurality of rotating stages which pump the working fluid to increase its pressure, wherein some of the stages are radial flow and some stages are mixed flow.
In Reference to Claim 13
Durdin as modified by Horley, Ishigaki, Gahlot, and Bergamini teaches:
	The horizontal pumping system of claim 12, comprising the plurality of stages. 
Bergamini further teaches the plurality of stages comprise one or more axial flow stages (86a, 86b) (see column 6, lines 16-17 of Bergamini). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the pumping system of Durdin as modified by Horley, Ishigaki, Gahlot, and Bergamini by forming one or more stages of the plurality of stages as axial flow stages as taught by Bergamini which would yield predictable results. In this case, the predictable result would be the plurality of stages which rotate to pressurize the working fluid would include all of axial flow, radial flow, and mixed flow stages.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin in view of US 9,366,240 to Horley.
In Reference to Claim 20
Durdin teaches:
	A horizontal pumping system comprising:
	a motor (12);
	a pump (14) driven by the motor, wherein the pump comprises:
		a discharge (17) on a first end (above the stage in Figure 1) of the pump;
		a suction end (not numbered, inlet of pump 14) on a second end (left side of the stage in Figure 1) of the pump, wherein the discharge is between the suction end and the motor; and
		a stage (impeller in pump 14) between the suction end and the discharge; and
	a priming module (coupling 18, components within housing 20 and housing 42, and vacuum device 52), wherein the priming module is configured to supply liquid to the suction end of the pump (see column 1, line 48 through column 2, line 40 and annotated Figure 1 with the rejection of claim 1 above).
Durdin fails to teach:
	The pump comprises a shaft seal module connected to the discharge, wherein the shaft seal module is between the discharge and the motor, and a plurality of stages.
HorleySecond Inventor teaches:
	A horizontal pumping system (100) comprising a motor (120), a shaft seal module (140) around the shaft adjacent to the motor, and a pump (110) comprising a discharge (126), a suction end (127), and plurality of stages (150) between the suction end and the discharge (see column 2, line 49 through column 3, line 7, column 3, lines 30-33 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin by adding a shaft seal module around the shaft near the motor and adding plurality of stages to the pump as taught by Horley as both references are directed to horizontal pumps which pressurize a working fluid, and for the purpose of further preventing the working fluid from moving along the shaft to the motor and increasing the pressure of the fluid by additional pumping.
	When modifying the horizontal pumping system of Durdin with the teachings of Horley, the shaft sealing module would be added along the shaft between the motor and where the working fluid is present. In Durdin, the motor is attached to the region of the pump with the working fluid adjacent to the discharge end via a coupling (15) (see Figure 1). Therefore, the sealing module of Horley would be connected to the discharge and be positioned between the discharge and motor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799